Citation Nr: 0006940	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-37 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $3976.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 decision of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises of 
the New York, New York Regional Office (RO), which denied the 
veteran's request for waiver of recovery of the overpayment 
of Section 306 benefits in the amount of $3976.00 on the 
basis that it would not be against equity and good 
conscience.

REMAND

The overpayment of Section 306 pension benefits in this case 
was created as a result of the veteran having been paid 
benefits on the basis that his countable income did not 
exceed the maximum annual limit when, as stated by the RO, 
the unearned income of the veteran's spouse in 1992 was 
actually greater than what it had been led to believe. 

VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans (formally known as the United States 
Court of Veterans Appeals) has stated that the Board must 
make a determination as to the adequacy of the record.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In the January 1996 decision denying the veteran's request 
for waiver of recovery of the overpayment on the basis that 
it was not against equity and good conscience, the Committee 
stated that it had carefully considered "all of the elements 
that assist in defining equity and good conscience".  
However, the Committee did not state what those elements 
were.  The Committee went on to inform the veteran that 
"[t]he balance of elements are not favorable to you".  In 
an April 1996 Notice of Disagreement, the veteran requested 
to know just what the "balance of elements" were.  

While a Statement of the Case (SOC) was thereafter sent to 
the veteran in April 1996, this statement does not shed any 
further light as to the basis of the RO's adverse decision.  
More specifically, the SOC is devoid of the applicable law 
and regulations, particularly 38 U.S.C.A. § 5302 (West 1991) 
and 38 C.F.R. § 1.965 (1999), and a discussion of how each of 
the elements of those laws and regulations affected the RO's 
decision.  

According to 38 C.F.R. § 19.29, a SOC must be complete enough 
to allow the appellant to present written and/or oral 
arguments before the Board.  This is particularly important 
in those situations where claimants have elected to proceed 
without representation.  The SOC must contain a summary of 
the applicable laws and regulations, with appropriate 
citations, a discussion of how such laws and regulations 
affect the determination, and the determination and reasons 
for the determination of the agency of original jurisdiction 
with respect to which disagreement has been expressed.  In 
the present case, it is evident that the SOC is inadequate, 
as the RO failed to set forth the applicable laws and 
regulations and to discuss how each elements in the laws and 
regulations affected its determination.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should provide the veteran with a 
Supplemental Statement of the Case (SSOC) 
containing the pertinent laws and 
regulations, to include 38 U.S.C.A. 
§ 5302 (West 1991) and 38 C.F.R. § 1.965 
(1999), and a discussion of how each of 
the elements comprising the equity and 
good conscience standard affected the 
RO's determination.  The veteran should 
be given the applicable time to respond 
to the SSOC.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of the 
remand is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




